IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

RYAN HOWARD,
                                                      No. 70629-2-1
                    Appellant,
                                                      DIVISION ONE
             v.

                                                      UNPUBLISHED OPINION
PIERCE COMMERCIAL BANK and its
successors and assigns; REGIONAL
TRUSTEE SERVICES, CORP.

                    Defendants,

DEUTSCHE BANK NATIONAL TRUST
COMPANY,

                    Respondent.                       FILED: March 9, 2015


      Appelwick, J. — Howard appeals a judgment of foreclosure enforcing a

valid settlement agreement. Because Howard fails to identify any error, we affirm.

                                     FACTS

       In August 2007, Ryan Howard purchased a house by obtaining a loan

from Pierce Commercial Bank (PCB).          After Howard failed to make timely

payments on the loan, Regional Trustee Services Corporation (RTS), scheduled

a nonjudicial foreclosure sale. In February 2011, Howard filed a complaint for

damages against PCB and its successors and assigns, RTS, and Deutsche Bank

National Trust Company, which he identified as the beneficiary of the deed of

trust and promissory note. He alleged criminal racketeering, deceptive practices,

promissory estoppel, and fraud in the inducement and also sought an injunction

to enjoin the scheduled foreclosure sale.
No. 70629-2-1/2




       After a hearing on March 4, 2011, the trial court entered a preliminary

restraining order prohibiting sale of the property, without prejudice to the right of

Deutsche Bank, which had not been served with the summons and complaint

and had not appeared at the hearing, to move to modify the order. Although it

had originally challenged personal jurisdiction, Deutsche Bank accepted service

in June 2012. On August 24, 2012, after allowing Howard to file an amended

complaint, the trial court granted Deutsche Bank's CR 12(b)(6) motion to dismiss

Howard's claims for racketeering, deceptive practices, and promissory estoppel,

but ordered that his "fraud in the inducement claim may be asserted as a defense

to foreclosure."


       Deutsche Bank then filed an answer, affirmative defenses, counterclaims

and third party claims, and initiated a judicial foreclosure against Howard and

third party defendants. After entry of judgments as to all other parties, Deutsche

Bank and Howard met in mediation and agreed to settle the case. On April 16,

2013, Howard and his attorney signed a memorandum of settlement prepared by

the mediator. The agreement provides, in pertinent part:

       1. Plaintiff Howard shall stipulate to a judgment of foreclosure in
          the amount of $1,225,039.85 (including dismissal with prejudice
          of all of Howard's claims and defenses) on the real property
          located at 11310 Riviera Place NE Seattle, Wa 98125 in
          exchange for the Bank's agreement to waive its right to claim a
          deficiency judgment. The parties stipulate that the procedures
          under RCW 6.23.020 et. Seq. apply, including Howard's right of
          redemption for 8 months from the date of the Sheriffs sale;
          finally, Howard waives his right to assert an upset price under
          RCW 61.12.060 or object to confirmation of the sale, including
          UNDER RCW 6.21.110.
No. 70629-2-1/3


       2. The parties will work together to formalize this agreement with
           appropriate documentation, and in addition, the Bank shall
           provide Plaintiff with a copy of the appraisal on the subject real
           property within two weeks of receipt by Defense Counsel.

        On May 23, 2013, after disputes arose as to the particular language of

formal agreement documents and a stipulated judgment, Deutsche Bank filed a

motion for entry of judgment based on the settlement memorandum. On May 31,

Howard filed an "Objection" signed by "Ryan Howard, Pro SE [sic] Plaintiff." On

June 3, Howard also sent two e-mail messages to the court's judicial clerk asking

the clerk to forward certain documents to the judge. The clerk responded to both

messages with the following: "I have reviewed the Clerk's file you are mistaken

about your representation status.         At this time the court will not be

reviewing/considering your e[-]mails or attachments."

       On June 10, 2013, the court granted Deutsche Bank's motion and entered

judgment of foreclosure. The court issued an order of sale on June 20 and the

King County Sheriffs Office sold the property at auction on August 9 to Deutsche

Bank for $750,662.52.

       Howard appeals.

                                   DISCUSSION


       Settlement agreements are governed by general principles of contract law.

Evans & Son, Inc. v. City of Yakima. 136 Wash. App. 471, 477, 149 P.3d 691

(2006). A valid agreement requires a meeting of the minds on essential terms.

]d.   To determine that informal writings are sufficient to establish a binding

settlement agreement, we must conclude (1) the parties agreed to the subject

matter, (2) all of the provisions of the agreement were set out in the writings, and
No. 70629-2-1/4




(3) the parties intended a binding agreement prior to the time of the signing and

delivery of a formal contract, jd. at 475-76.

       The purpose of CR 2A is to give certainty and finality to settlements.

Condon v. Condon. 177 Wash. 2d 150, 157, 298 P.3d 86 (2013). The party moving

to enforce a settlement agreement carries the burden of proving that there is no

genuine dispute over the existence and material terms of the agreement.

Brinkerhoff v. Campbell. 99 Wash. App. 692, 696-97, 994 P.2d 911 (2000). We

consider the evidence in the light most favorable to the nonmoving party and

determine whether reasonable minds could reach but one conclusion. Id, at 697.

Where a trial court relies solely on affidavits or declarations, we review its order

enforcing settlement de novo. jd. at 696.

       Here, Howard does not dispute that the parties agreed to the terms set out

in the settlement memorandum and intended to be bound by the agreement.

Instead, he claims that Deutsche Bank failed to properly serve him, rather than

his attorney, with the motion to enter judgment, "having full knowledge of the fact

that [counsel] was no longer representing" him.        But, nothing in the record

supports this claim. The record indicates that Howard's attorney was present at

the mediation, signed the settlement memorandum, and negotiated with

Deutsche Bank's attorney on the terms of the formal agreement in April and May.

Although Howard sent e-mail messages directly to Deutsche Bank's attorney

during the negotiations, Howard fails to identify any language in any message
No. 70629-2-1/5




indicating that his attorney was no longer authorized to represent him.1 Under

these circumstances, Deutsche Bank properly served the motion on Howard's

attorney.   See CR 5(b)(1) (service "upon a party represented by an attorney"

"shall be made upon the attorney unless service upon the party himself is

ordered by the court"); Haller v. Wallis. 89 Wash. 2d 539, 547, 573 P.2d 1302

(1978) ("[0]nce a party has designated an attorney to represent him in regard to

a particular matter, the court and the other parties to an action are entitled to rely

upon that authority until the client's decision to terminate it has been brought to

their attention, as provided in RCW 2.44.040-.050.").          For the same reason,

Howard fails to demonstrate error in the court's decision to disregard his pro se

filings when considering Deutsche Bank's motion to enter judgment.

       Howard     next   claims   that   Deutsche   Bank    breached   the   settlement

agreement by failing to provide him with a copy of the appraisal of the property.

He asserts that the appropriate remedy is reverse the judgment, "nullify" the

August 2013 sale of the property, and remand the matter for trial on the merits of

his claims. Again, the record does not support this claim. In her declaration

supporting the motion to enter judgment, Deutsche Bank's attorney states that

she e-mailed the appraisal to Howard's attorney on May 22, 2013. Howard did

not offer any evidence below to dispute this fact.         Moreover, even if he could

demonstrate a failure by Deutsche Bank to produce the appraisal "within two

weeks of receipt by Defense Counsel" as provided in the settlement


       1In July 2013, after entry of the June 2013 judgment, Howard's counsel
filed a notice of intent to withdraw from the case.
No. 70629-2-1/6




memorandum, Howard fails to offer any cogent argument or authority justifying

the relief he requests. This court generally will not consider arguments that are

unsupported by pertinent authority or meaningful analysis.         Cowiche Canyon

Conservancy v. Boslev, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992) (arguments

not supported by authority); Saunders v. Lloyd's of London. 113 Wash. 2d 330, 345,

779 P.2d 249 (1989) (issues unsupported by adequate argument and authority);

RAP 10.3(a).

       Finally, Howard contends that the trial court erred by dismissing his

meritorious claims under CR 12(b)(6) in the August 2012 order.          But, Howard

agreed to "dismissal with prejudice of all [his] claims and defenses" in the April 16,

2013 settlement memorandum. Because the trial court properly granted entry of

judgment dismissing all his claims and defenses based on the settlement

memorandum, the validity of the order granting Deutsche Bank's CR 12(b)(6)

motion is moot.


       Both parties request attorney fees and costs on appeal. Because Howard

did not comply with RAP 18.1(b), which requires a party who requests attorney

fees to devote a section of its opening brief to the request, and because he is not

the prevailing party, we deny his request. See RAP 14.2. Deutsche Bank cites

the deed of trust, which provides that the Lender's "reasonable attorneys' fees to

protect its interest in the Property and/or rights under this Security Instrument"

"shall become additional debt of Borrower secured by this Security Instrument."
No. 70629-2-1/7



This language supports Deutsche Bank's request for attorney fees.2                 We

therefore award attorney fees on appeal to Deutsche Bank against Howard.

       Affirmed.




WE CONCUR:




                                                                                   C=3




                                                                                  LT>     —   •




                                                                                 9?      ^o.
                                                                                 en      r?~j

       2 Even if the deed of trust did not so provide, RAP 18.9(a) allows the
appellate court on its own initiative to order a party who files a frivolous appeal to
pay terms to another party. An appeal is frivolous if, considering the entire
record, and resolving all doubts in favor of the appellant, the court is convinced
that the appeal presents no debatable issues upon which reasonable minds
might differ, and that the appeal is so devoid of merit that there is no possibility of
reversal.   Tiffany Family Trust Corp. v. City of Kent, 155 Wash. 2d 225, 241, 119
P.3d 325 (2005). Given the fact that Howard voluntarily, and while represented
by counsel, agreed to settle all his claims, and the fact that he argues before this
court that the agreement is valid and enforceable, this appeal is frivolous.